 Case 3:21-cv-00865-G-BN Document 7 Filed 08/23/21          Page 1 of 7 PageID 102



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

JERAL DURANT HENDERSON,                   §
                                          §
             Plaintiff,                   §
                                          §
V.                                        §          No. 3:21-cv-865-G-BN
                                          §
WATCHTOWER BIBLE and TRACT                §
SOCIETY,                                  §
                                          §
             Defendants.                  §

      FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF THE
                UNITED STATES MAGISTRATE JUDGE

      Plaintiff Jeral Durant Henderson paid the filing fee to bring this pro se lawsuit

against two defendants he identifies as Watchtower Bible and Tract Society. See Dkt.

Nos. 3, 6. And Senior United States District Judge A. Joe Fish referred Henderson’s

lawsuit to the undersigned United States magistrate judge for pretrial management

under 28 U.S.C. § 636(b) and a standing order of reference.

      Henderson paid the filing fee. But, upon the undersigned’s initial review of the

allegations, it was not clear that this Court has subject matter jurisdiction over his

claims. The undersigned therefore entered an order on April 19, 2021 questioning

whether there is subject matter jurisdiction but allowing Henderson an opportunity

to address the Court’s concerns. See Dkt. No. 5. He did not respond.

      “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that power

authorized by Constitution and statute.’” Gunn v. Minton, 568 U.S. 251, 256 (2013)

(quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)); see

also Bowles v. Russell, 551 U.S. 205, 212 (2007) (“Within constitutional bounds,
 Case 3:21-cv-00865-G-BN Document 7 Filed 08/23/21          Page 2 of 7 PageID 103



Congress decides what cases the federal courts have jurisdiction to consider.”);

Stockman v. Fed. Election Comm’n, 138 F.3d 144, 151 (5th Cir. 1998) (“Federal courts

are courts of limited jurisdiction, and absent jurisdiction conferred by statute, lack

the power to adjudicate claims.”).

       They must therefore “presume that a suit lies outside this limited jurisdiction,

and the burden of establishing federal jurisdiction rests on the party seeking the

federal forum.” Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001).

Correspondingly, all federal courts have an independent duty to examine their own

subject matter jurisdiction. See Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583-

84 (1999) (“Subject-matter limitations ... keep the federal courts within the bounds

the Constitution and Congress have prescribed. Accordingly, subject-matter

delineations must be policed by the courts on their own initiative even at the highest

level.” (citations omitted)).

       Henderson chose to file his lawsuit in federal court, so it is his burden to

establish federal jurisdiction. See Butler v. Dallas Area Rapid Transit, 762 F. App’x

193, 194 (5th Cir. 2019) (per curiam) (“[A]ssertions [that] are conclusory [ ] are

insufficient to support [an] attempt to establish subject-matter jurisdiction.” (citing

Evans v. Dillard Univ., 672 F. App’x 505, 505-06 (5th Cir. 2017) (per cuiam);

Jeanmarie v. United States, 242 F.3d 600, 602 (5th Cir. 2001))). And, if he does not,

this lawsuit must be dismissed. See FED. R. CIV. P. 12(h)(3) (“If the court determines

at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.”).




                                         -2-
 Case 3:21-cv-00865-G-BN Document 7 Filed 08/23/21             Page 3 of 7 PageID 104



      Because federal jurisdiction is not assumed, “the basis upon which jurisdiction

depends must be alleged affirmatively and distinctly and cannot be established

argumentatively or by mere inference.” Getty Oil Corp. v. Ins. Co. of N.A., 841 F.2d

1254, 1259 (5th Cir. 1988) (citing Ill. Cent. Gulf R. Co. v. Pargas, Inc., 706 F.2d 633,

636 & n.2 (5th Cir. 1983)); see also MidCap Media Fin., L.L.C. v. Pathway Data, Inc.,

929 F.3d 310, 313 (5th Cir. 2019) (“Because federal courts have limited jurisdiction,

parties must make ‘clear, distinct, and precise affirmative jurisdictional allegations’

in their pleadings.” (quoting Getty Oil, 841 F.2d at 1259)).

      Under their limited jurisdiction, federal courts generally may only hear a case

if it involves a question of federal law or where diversity of citizenship exists between

the parties. See 28 U.S.C. §§ 1331, 1332.

      In diversity cases, each plaintiff’s citizenship must be diverse from each

defendant’s citizenship, and the amount in controversy must exceed $75,000. See 28

U.S.C. § 1332(a), (b). “For diversity purposes, state citizenship is synonymous with

domicile. A change in domicile requires: ‘(1) physical presence at the new location and

(2) an intention to remain there indefinitely.’” Dos Santos v. Belmere Ltd. P’ship, 516

F. App’x 401, 403 (5th Cir. 2013) (per curiam) (citations omitted); see also Preston v.

Tenet Healthsystem Mem’l Med. Ctr., 485 F.3d 793, 797-98 (5th Cir. 2007) (“In

determining diversity jurisdiction, the state where someone establishes his domicile

serves a dual function as his state of citizenship.... Domicile requires the

demonstration of two factors: residence and the intention to remain.” (citing Stine v.

Moore, 213 F.2d 446, 448 (5th Cir. 1954))).




                                          -3-
 Case 3:21-cv-00865-G-BN Document 7 Filed 08/23/21            Page 4 of 7 PageID 105



       “The basis for diversity jurisdiction must be ‘distinctly and affirmatively

alleged.’” Dos Santos, 516 F. App’x at 403 (quoting Mullins v. TestAmerica, Inc., 564

F.3d 386, 397 (5th Cir. 2009)). Accordingly, the United States Court of Appeals for

the Fifth Circuit “has stated that a ‘failure to adequately allege the basis for diversity

jurisdiction mandates dismissal.’” Id. (quoting Stafford v. Mobil Oil Corp., 945 F.2d

803, 805 (5th Cir. 1991)).

       Henderson has not affirmatively and distinctly alleged diversity jurisdiction,

as he has failed to allege all parties’ citizenships.

       Turning to Section 1331, federal question jurisdiction “exists when ‘a well-

pleaded complaint establishes either that federal law creates the cause of action or

that the plaintiff’s right to relief necessarily depends on resolution of a substantial

question of federal law.’” Borden v. Allstate Ins. Co., 589 F.3d 168, 172 (5th Cir. 2009)

(quoting Franchise Tax Bd. v. Constr. Laborers Vacation Tr., 463 U.S. 1, 27-28

(1983)); see also In re Hot-Hed Inc., 477 F.3d 320, 323 (5th Cir. 2007) (“A federal

question exists ‘if there appears on the face of the complaint some substantial,

disputed question of federal law.’” (quoting Carpenter v. Wichita Falls Indep. Sch.

Dist., 44 F.3d 362, 366 (5th Cir. 1995))). “[T]his ‘creation’ test … accounts for the vast

bulk of suits under federal law.” Gunn, 568 U.S. at 257 (citation omitted).

       But “[s]ome claims are ‘so insubstantial, implausible, ... or otherwise

completely devoid of merit as not to involve a federal controversy.’” Atakapa Indian

de Creole Nation v. Louisiana, 943 F.3d 1004, 1007 (5th Cir. 2019) (quoting Oneida

Indian Nation of N.Y. v. Oneida Cnty., 414 U.S. 661, 666 (1974)).




                                           -4-
 Case 3:21-cv-00865-G-BN Document 7 Filed 08/23/21           Page 5 of 7 PageID 106



      And “a complaint that alleges the existence of a frivolous or insubstantial

federal question is not sufficient to establish jurisdiction in a federal court.” Raymon

v. Alvord Indep. Sch. Dist., 639 F.2d 257, 257 (5th Cir. Unit A Mar. 1981) (citing

Olivares v. Martin, 555 F.2d 1192, 1195 (5th Cir. 1977); Hagans v. Levine, 415 U.S.

528, 538-39 (1974)); see also Southpark Square Ltd. v. City of Jackson, Miss., 565 F.2d

338, 342 (5th Cir. 1977) (a claim “must be more than frivolous to support federal

question jurisdiction”).

      So, a complaint that, on its face, lacks a “substantial, disputed question of

federal law,” Hot-Hed, 477 F.3d at 323, is subject to “[d]ismissal for lack of subject-

matter jurisdiction because of the inadequacy of the federal claim” if the federal claim

asserted is “‘so insubstantial, implausible, foreclosed by prior decisions of this Court,

or otherwise completely devoid of merit as not to involve a federal controversy,’” Steel

Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89 (1998) (quoting Oneida, 414 U.S. at

666); cf. Atakapa, 943 F.3d at 1007 (“Federal courts lack power to entertain [ ] ‘wholly

insubstantial and frivolous’ claims.” (quoting Southpark Square, 565 F.2d at 343-44)).

      “Determining whether a claim is ‘wholly insubstantial and frivolous’ requires

asking whether it is ‘obviously without merit’ or whether the claim’s ‘unsoundness so

clearly results from the previous decisions of (the Supreme Court) as to foreclose the

subject.’” Atakapa, 943 F.3d at 1007 (quoting Southpark Square, 565 F.2d at 342).

And, even if a

      claim is not foreclosed by prior authoritative decisions, it must be more
      than frivolous to support federal question jurisdiction. In determining
      substantiality, we must ask “whether there is any legal substance to the
      position the plaintiff is presenting.” The test here “is a rigorous one and



                                          -5-
 Case 3:21-cv-00865-G-BN Document 7 Filed 08/23/21           Page 6 of 7 PageID 107



      if there is any foundation of plausibility to the claim federal jurisdiction
      exists.”

Southpark Square, 565 F.2d at 342-43 (citations omitted); see also id. at 343 n.7

(“Although a federal question substantial enough to confer jurisdiction but not

substantial enough to state a cause of action is difficult to conceive, the doctrine is

well established.” (citing Wheeldin v. Wheeler, 373 U.S. 647 (1963))).

      Henderson does not allege a coherent cause of action. His filings consist of some

handwritten and typed notes but are mainly random attached papers, including a

postal service change of address form; an immunization record; other medical records;

correspondence from the ACLU and the Social Security Administration; and assorted

financial-related records. See Dkt. Nos. 3, 6.

      These filings present claims (if any) that are wholly insubstantial, frivolous,

and obviously without merits and are therefore not substantial enough to confer

federal question jurisdiction.

                                 Recommendation

      The Court should dismiss this case for lack of subject matter jurisdiction.

      A copy of these findings, conclusions, and recommendation shall be served on

all parties in the manner provided by law. Any party who objects to any part of these

findings, conclusions, and recommendation must file specific written objections

within 14 days after being served with a copy. See 28 U.S.C. § 636(b)(1); FED. R. CIV.

P. 72(b). In order to be specific, an objection must identify the specific finding or

recommendation to which objection is made, state the basis for the objection, and

specify the place in the magistrate judge’s findings, conclusions, and recommendation



                                          -6-
 Case 3:21-cv-00865-G-BN Document 7 Filed 08/23/21           Page 7 of 7 PageID 108



where the disputed determination is found. An objection that merely incorporates by

reference or refers to the briefing before the magistrate judge is not specific. Failure

to file specific written objections will bar the aggrieved party from appealing the

factual findings and legal conclusions of the magistrate judge that are accepted or

adopted by the district court, except upon grounds of plain error. See Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996).

      DATED: August 23, 2021




                                        _________________________________________
                                        DAVID L. HORAN
                                        UNITED STATES MAGISTRATE JUDGE




                                         -7-
